WENTWORTH, Judge,
concurring specially.
I agree with the majority opinion except with respect to the advisory dictum that the judge “is not precluded from deciding such an issue,” e.s., referencing the reinstatement of leave time. Evidence as to those issues may of course be considered incident to deciding a claim for statutory benefits, but a right to reinstatement may not, under the cited cases, be decided so as to require reinstatement, since only statutory benefits may be decided or adjudicated.